 Case: 1:11-cv-05468 Document #: 2422 Filed: 10/17/18 Page 1 of 1 PageID #:51315



                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             NORTHERN DISTRICT OF ILLINOIS

IN RE: ZIMMER NEXGEN KNEE IMPLANT                 )
PRODUCTS LIABILITY                                )   No. 11 C 5468
                                                  )
                                                  )   Judge Rebecca R. Pallmeyer

                                              ORDER

        In light of the parties' settlement efforts, Zimmer's motion to modify trial plan [1156], its
motion for sanctions [1158], and its motion for entry of a screening order [1159] are stricken as
moot. Parties' motions for leave to file certain materials under seal [1190, 1192] are granted.
Attorneys' motions for leave to withdraw having been granted in the individual cases, the
following motions may be terminated: [1752, 1753, 1754, 1755]. As Phillip Castro's case has
been dismissed, his motion to be removed from the service list [2378] is granted.

                                              ENTER:




Dated: October 17, 2018                       _________________________________________
                                              REBECCA R. PALLMEYER
                                              United States District Judge
